Citation Nr: 0516980	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  04-00 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the left knee, status post total knee replacement.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for a right hip 
disability.  

4.  Entitlement to service connection for a left hip 
disability.  

5.  Entitlement to service connection for degenerative 
changes and osteochondromalacia, right knee.  

6.  Entitlement to an initial evaluation in excess of 
10 percent for post-operative residuals, fracture of the 
right femur.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
November 1959.  

This matter initially comes to the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

The Board notes that in the January 2004 rating decision, the 
RO found that new and material evidence had been received and 
reopened the veteran's service connection claims for 
osteoarthritis of the left knee, a back disability, and a 
right hip disability, but then denied those claims on the 
merits.  The Board finds that the RO was correct in it's 
finding that new and material evidence had been received, and 
concludes that the claims were properly reopened.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no competent evidence of record that the 
veteran's current left knee disability was incurred during 
his period of service or related to his service-connected 
right femur disability.  

3.  There is no competent evidence of record that the 
veteran's current back disability was incurred during his 
period of service or related to his service-connected right 
femur disability.  

4.  There is no competent evidence of record that the 
veteran's current right hip disability was incurred during 
his period of service or related to his service-connected 
right femur disability.  

5.  There is no competent evidence of record that the 
veteran's current left hip disability was incurred during his 
period of service or related to his service-connected right 
femur disability.  

6.  There is no competent evidence of record that the 
veteran's current right knee disability was incurred during 
his period of service or related to his service-connected 
right femur disability.  

7.  Post-operative residuals, fracture of the right femur 
with leg length discrepancy is productive of no greater 
impairment than malunion of the femur with slight knee and 
hip disability.  


CONCLUSIONS OF LAW

1.  Osteoarthritis of the left knee status post total knee 
arthroplasty was not incurred in or aggravated by active 
service, may not be presumed to have been incurred in 
service, and is not proximately due to his service-connected 
disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2004).  

2.  A back disability, to include significant degenerative 
joint disease, was not incurred in or aggravated by active 
service, may not be presumed to have been incurred in 
service, and is not proximately due to his service-connected 
disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2004).  

3.  Degenerative joint disease, right hip disability was not 
incurred in or aggravated by active service, may not be 
presumed to have been incurred in service, and is not 
proximately due to his service-connected disability.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).  

4.  Degenerative joint disease, left hip was not incurred in 
or aggravated by active service, may not be presumed to have 
been incurred in service, and is not proximately due to his 
service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2004).  

5.  Degenerative changes and osteochondromalacia, right knee 
was not incurred in or aggravated by active service, may not 
be presumed to have been incurred in service, and is not 
proximately due to his service-connected disability.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).  

6.  The schedular criteria for an evaluation in excess of 
10 percent for post-operative residuals of a fracture of the 
right femur and leg length discrepancy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5255, 5275 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 which emphasized VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  VA promulgated regulations that implement the 
statutory changes effected by the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) (2004).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In this case, the Board finds that VA provided the veteran 
with the necessary information.  In a letter dated in May 
2001, the RO notified the veteran of the information and 
evidence needed to substantiate his claim of service 
connection for left knee disability.  In a January 2004 
letter, the RO notified the veteran of the information and 
evidence needed to substantiate his increased rating claims 
and his claims of service connection.  As a result of these 
letters, the veteran provided additional evidence in support 
of his claims.  The Statement of the Case dated in April 2004 
specifically included the applicable provisions of the VCAA.  

The VCAA letter provided to the veteran in May 2001 was sent 
prior to the rating decision dated in February 2002 denying 
his new and material evidence claim for a left knee 
disability.  The VCAA letter dated in January 2004 also 
preceded the rating decision on these issues on appeal.  
Thus, the timing of VA's notification actions complies with 
the express requirements of the law as interpreted by the 
Court in Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The 
RO then sent a statement of the case and a supplemental 
statement of the case (SSOC) in April 2004 on the issues on 
appeal.  In general, the RO advised the veteran to submit any 
information or evidence pertaining to his claims.  Thus, 
there is no defect, therefore, with respect to the VCAA 
notice requirements in this case.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  
It is noted that he has identified no additional private 
medical records in connection with this appeal.  Moreover, 
the veteran has been afforded pertinent VA medical 
examinations in connection with his claims.  The examination 
reports provide the necessary medical opinions.  There is no 
basis to request an additional examination or obtain any 
other medical opinions.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran under the VCAA have been fulfilled.  

Analysis

Service connection 

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Service connection may also be allowed on a presumptive basis 
for certain disabilities, including arthritis, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).

Further, if a service-connected disability aggravates a 
nonservice-connected disability, service connection may be 
granted for increment in severity of the nonservice-connected 
disability attributable to service-connected disability.  The 
term "disability" refers to impairment of earning capacity, 
in that such definition mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

Despite the veteran's allegations to the contrary, the claims 
of service connection for his left knee disability, back, and 
hip disabilities are not supported by the competent evidence 
of record as noted below.  

Left knee disability

Service medical records dated in July 1956 showed that the 
veteran was treated for complaints of left knee pain while 
lifting.  Subsequent service records, however, are negative 
for any complaints or pertinent findings.  At the time of his 
separation examination conducted in October 1959, no left 
knee abnormalities were noted.  

VA examination reports dated in December 1962 and in June 
1969 are silent for any notations regarding a left knee 
disability.  

In fact, the initial diagnosis of left knee disability is in 
the report from a VA examination conducted in October 1988.  
A November 1988 x-ray study showed advanced degenerative 
arthrosis.  

A report from Fremont Orthopaedic Associates for treatment 
from June 1988 to November 1990 reveals the veteran's 
complaints of left knee disability reportedly due to his 
service-connected right fractured femur.  In a May 1989 
record, the veteran reported that he was in an accident when 
he sustained the fractured femur and injured his left knee at 
that time.  The physician noted that despite the veteran's 
allegations that his left knee injury was due to his right 
femur fracture and leg length discrepancy, a lot of credence 
could not be given to the veteran's theory, although it was 
possible to experience some wear and tear on increased weight 
bearing and ambulating with a crutch.  The veteran also 
stated that he reinjured his knee while lifting, reporting 
that he felt a pop in his knee and experienced subsequent 
swelling.  The physician noted that probably both of those 
incidents caused significant deterioration of the knee.  

In January 1991, the veteran underwent a total knee 
replacement.  At that time, the veteran's past medical 
history indicated a five-year history of left knee pain that 
had increased progressively.  The veteran reported that he 
had initially injured his left knee in 1955 and described a 
twisting injury while in the Air Force.  There was no other 
reported history of trauma affecting the left knee.  

A VA examination report dated in August 1993 includes a 
recitation of the veteran's past medical history, including 
the inservice accident that resulted in a fracture of the 
right femur, the subsequent removal of a rod in the femur, a 
total left knee arthroplasty, the veteran's complaints of a 2 
and 1/2 inch discrepancy in the lengths of his legs secondary 
to the fracture of the femur, and the veteran's contentions 
that his leg length difference was causing low back pain and 
right hip pain and deterioration.  

A progress report from Converse County Memorial Hospital 
dated in December 1996 showed a diagnosis of bilateral knee 
pain secondary to loosened tibial prosthesis on the left and 
avascular necrosis of the medial femoral condyle on the 
right.  The physician, Michael Wasser, M.D., provided several 
pertinent opinions with respect to the veteran's various 
disabilities.  Findings from x-ray studies showed 
degenerative changes of the bilateral hips, and degenerative 
changes and osteochondromalacia of the right knee.  A bone 
length study was also conducted that indicated a discrepancy 
between the right and left femur; the veteran's history of 
total knee arthroplasty and right femoral rodding with the 
hardware absent were noted.  Otherwise, no other 
abnormalities were noted.  In a follow up note dated in 
January 1997, Dr. Wasser reported that the leg length 
discrepancy was most likely secondary to the previous 
fracture of the femur although there might be a contribution 
from the knee replacement.  Dr. Wasser further stated that 
the causality of the knee problems was difficult to state and 
that they might or might not be related to the previous 
injury to the femur.  

In May 2003, a VA examiner conducted a chart review in lieu 
of an examination due to the veteran's incarceration.  The 
examiner provided a recitation of the veteran's complete past 
medical history.  With regards to the knee, hip, and 
degenerative joint disease of the spine, the examiner noted 
that it was not possible to give an opinion without examining 
the veteran and reviewing current x-ray studies.  It was 
suggested that the veteran be examined by an orthopedic 
surgeon when released from jail.  

In the report from the February 2004 VA examination, the 
examiner noted that the veteran's claims folder was available 
and reviewed prior to the examination.  Walking and twisting 
the left knee caused pain in the knee, as did walking one 
flight of stairs or walking about a half mile.  The examiner 
noted that the veteran had developed severe medial joint 
degenerative arthritis of the left knee that required a total 
knee arthroplasty in 1991.  The veteran was reporting the 
same symptoms in the right knee at the time of the 
examination.  The examiner opined that it was not at least as 
likely as not that the veteran's left knee osteoarthritis and 
varus deformity was secondary to the residuals of the 
service-connected fracture of the right femur with leg length 
discrepancy.  The examiner noted that it was not at all 
likely that the level of leg length discrepancy noted in the 
record would result in the severe medial joint osteoarthritis 
that subsequently developed in the left knee.  

The single incident of knee pain noted in the July 1956 
medical record was acute and apparently resolved without 
residual disability.  In the intervening 30 years between 
separation from service and the initial diagnosis of 
impairment of the left knee, there are no records of 
treatment for a left knee disability.  The veteran's 
complaints, and the diagnosis of a left knee disability are 
too remote in time to warrant service connection for a left 
knee disability.  Thus, service connection on a direct basis 
for a left knee disability is not warranted.  38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.

The competent evidence also does not substantiate service 
connection on a presumptive basis, because the medical 
evidence does not show that osteoarthritis of the left knee 
developed within the one-year presumptive period.  38 C.F.R. 
§ 3.307.  Again, osteoarthritis of the left knee is not shown 
by the competent evidence of record until nearly 30 years 
after the veteran's separation from service.  

Moreover, despite the veteran's allegations to the contrary, 
service connection on a secondary basis is also not warranted 
under these facts.  38 C.F.R. § 3.310.  The competent 
evidence of record supports that the veteran's left knee 
disability is not attributable to his service-connected post-
operative residuals of a fracture of the right femur.  The 
evidence most probative of this conclusion is the VA 
examiner's opinion provided in the February 2004 examination 
report to the effect that it was not at least as likely as 
not that the veteran's left knee disability was due to his 
residuals of a fracture of the right femur and leg length 
discrepancy.  38 C.F.R. § 3.310.  

The opinion provided by Dr. Wasser in December 1996 to the 
effect that the causality of the knee problems was difficult 
to state and that they might or might not be related to the 
previous injury to the femur, is too speculative and 
inconclusive to establish the relationship between the 
veteran's disability to his service.  Medical possibilities 
and unsupported medical opinions carry negligible probative 
weight.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The statement rendered by the examiner is not sufficient to 
establish a relationship between the veteran's left knee 
disability and his period of active service.  

Thus, in light of the above, there being no reasonable doubt 
in this matter, service connection for a left knee disability 
is denied.  38 U.S.C.A. § 5107.  

Back disability

With respect to the veteran's service connection claim for a 
back disability, the competent evidence of record does not 
support a grant of service connection for a low back 
disability on a direct, presumptive, or secondary basis.  
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310.  

Service medical records are silent for any mention of a back 
disability.  The October 1959 separation examination makes no 
mention of a chronic disability of the back.  

VA examinations conducted in December 1962 and in June 1969 
do not reference any symptoms or treatment associated with 
the back.  

The veteran's initial complaint of back disability was made 
in November 1990 when he claimed that his right femur 
disability had led to the development of a back disability.  

Examination of the musculo-skeletal system at the December 
1991 VA medical examination revealed slight "S" scoliosis 
of the dorso-lumbar spine and no tenderness in the back.  A 
1/2-inch shortening of the right leg as compared to the left 
leg was noted, and range of motion in the spine, straight leg 
raising, and deep tendon reflexes in the lower extremities 
were all normal.  

The veteran complained of significant low back pain at the 
August 1993 VA orthopedic examination.  He was able to stand 
erect, walk well without a limp, and walk on his heels and 
toes without difficulty.  The right leg was reported to 
measure 1/2 inch less than the left leg, and the left pelvic 
brim was approximately 1/2 inch higher than the right pelvic 
brim.  There was full range of motion in the lumbosacral 
spine.  It was reported that past X-rays indicated the 
presence of slight scoliosis.  The examiner opined that the 
1/2 inch difference in lengths between the veteran's right 
and left legs did not significantly contribute to the 
development of lumbosacral disability, and that, therefore, 
his back pain was not related to the right femoral fracture.

In the report from the February 2004 VA examination, the 
examiner noted that the veteran had significant degenerative 
joint disease and degenerative disc disease of the low back.  
He opined that it was not at least as likely as not that the 
veteran's degenerative changes affecting the low back were 
secondary to his in-service fracture of the right femur with 
leg discrepancy, or related to the arthritis of the knees or 
hips.  The examiner noted that the right posterior lateral 
buttock pain was in all likelihood stemming from the 
veteran's degeneration in the low back.  X-ray studies of the 
back showed multilevel degenerative disc disease and probable 
spinal stenosis.  

Again, it seems that the only evidence in support of the 
veteran's contention that he has a back disability due to his 
right femoral fracture is his opinion that such a causal 
relationship exists; and the veteran lacks the medical 
expertise to make such a judgment.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

Consequently, the medical evidence in this case is against 
the veteran's claim of service connection based on a 
relationship between his back disability and his service-
connected fracture of the right femur.  The Board finds most 
persuasive the findings from the August 1993 examination that 
the veteran's shorter right leg had not contributed 
significantly to the development of any lumbosacral 
disability and that the veteran's back pain was not related 
to the right femoral fracture.  In addition, the Board finds 
persuasive the most recent medical findings at the February 
2004 examination that it was not at least as likely as not 
that the veteran's degenerative changes of the low back were 
secondary to his in-service fracture of the right femur with 
leg discrepancy, or related to the arthritis of the knees or 
hips.  

There is no medical evidence that contradicts these opinions.  
Hence, as the evidence fails to demonstrate an etiological 
relationship between the right femoral fracture and back 
disability, or support a relationship between his back 
disability and his service, there is no basis to grant 
service connection for a back disability.  

Degenerative joint disease, right and left hip

Service connection for a right and left hip disability is 
also not warranted on any basis.  First, the service medical 
records are silent for any complaints, notations, or 
diagnoses associated with disability affecting either hip.  
There is no indication that the in-service accident resulted 
in any chronic disability of the bilateral hips.  The October 
1959 separation examination is silent for any complaints 
regarding the veteran's hips or any indication of a chronic 
hip disability.  

The veteran's initial complaint of hip disability was made in 
November 1990 when he claimed that his right femur disability 
had led to the development of a hip disability.  Inasmuch as 
the evidence does not show the initial manifestation of any 
hip disability until many years after service and there is no 
medical evidence attributing it to service, direct service 
connection for such disability is not warranted.  
Additionally, given the lapse of time between service and the 
onset of arthritis of the bilateral hips, service connection 
may not be presumed to have been incurred in service.  
38 C.F.R. §§ 3.303, 3.307.  

In assessing the veteran's contentions that his service-
connected residual of a right femur fracture had resulted in 
the development of a hip disability, the medical findings do 
not support such allegations.  At the December 1991 VA 
medical examination, the veteran complained of pain in his 
right hip.  Deep tendon reflexes in the lower extremities 
were normal, as was examination of the right knee.  The right 
leg was noted to be 1/2 inch shorter than the left leg.  

A VA orthopedic examination was conducted in August 1993 by 
T. J. Gasser, M.D., for the purpose of ascertaining whether 
the veteran had a hip disability that was related to his 
service-connected right femur fracture.  At that examination, 
the veteran complained of pain and deterioration associated 
with his right hip.  He was able to stand erect, to walk well 
without a limp, and to walk on his heels and toes without 
difficulty.  It was reported that the length of the right leg 
measured 1/2 inch less than that of the left leg, and that 
the left pelvic brim was approximately 1/2 inch higher than the 
right pelvic brim.  There was full range of motion in the 
right hip without any evidence of significant pain.  It was 
reported that X-rays of the right hip and femur showed 
essentially normal joint space remaining with a concentric 
femoral head and acetabulum.  The examiner stated that there 
was not any more arthritis in the right hip than what he 
would expect in a man of the veteran's age.  The physician 
opined that the right femoral fracture had not contributed 
significantly to any deterioration in the right hip.  

In the progress report from Converse County Memorial Hospital 
dated in December 1996, Dr. Michael Wasser gave the opinion 
that the veteran's hip pain was probably related to his back 
pain, with some possibility of contribution from the leg 
length discrepancy.  In pertinent part, findings from x-ray 
studies showed degenerative changes of the bilateral hips.  

The February 2004 VA examination report indicates that the 
veteran reported constant pain in the right posterior lateral 
buttock, which had been present for two to three months.  His 
pain increased if he lay on his hip, but the majority of the 
pain was in the sciatic notch of the buttock.  Walking 
greater than 20 feet produced right hip pain.  After standing 
5 to 10 minutes, the veteran had to sit down.  The veteran 
reported that the left hip did not bother him.  The examiner 
noted that prior x-ray studies had shown degenerative joint 
disease of the hips; however, current x-ray studies were read 
as normal.  The examiner concluded that it was not at least 
as likely as not that the veteran's right or left hip 
osteoarthritis was secondary to the residuals of a the 
veteran's service-connected fracture of the right femur or 
the degenerative arthritis of the knees.  The examiner noted 
that the right hip arthritis was minimal and that both the 
right and left hip arthritis were the result of the normal 
aging arthritic changes.  

In evaluating the veteran's claim, the only evidence in 
support of his contentions are his statements that a causal 
relationship exists between his service-connected right femur 
fracture and bilateral hip disability.  The veteran lacks the 
medical expertise to enter a judgment regarding medical 
relationship between those disorders and any claimed in-
service onset or secondary relationship to his service-
connected disabilities.  See Espiritu v. Derwinski, 2 
Vet.App. at 494.  

Moreover, the medical evidence in this case weighs against 
the veteran's contentions, in that the medical evidence of 
record substantiates that the veteran's right femoral 
fracture had not contributed significantly to the development 
of a bilateral hip disability.  Therefore, as the evidence 
fails to demonstrate that an etiological relationship exists 
between the right femoral fracture and a hip disability, 
there is no basis to grant service connection for a bilateral 
hip disability.  


Right knee disability

The service medical records reveal that at the time of the 
motor vehicle accident in April 1959, the veteran incurred a 
laceration to the right knee, which was subsequently sutured.  
An x-ray study of the right knee showed no fracture.  A 
medical record dated in September 1959 showed that the 
laceration of the right knee had healed without 
complications.  The report associated with the discharge 
examination dated in October 1959 noted a scar of the surface 
of the right knee with no significant history otherwise.  

VA examination reports dated in December 1962 and June 1969 
are silent for any complaints or diagnoses associated with a 
right knee disability.  

In the report from Converse County Memorial Hospital dated in 
December 1996, Dr. Michael Wasser noted that findings from x-
ray studies showed degenerative changes and 
osteochondromalacia of the right knee.  

During the February 2004 VA examination, the examiner 
addressed the veteran's contentions that his right knee 
osteoarthritis was due to the inservice motor vehicle 
accident in which he fractured his right femur and incurred a 
laceration of the right knee.  A review of the 
hospitalization records showed that the veteran had a normal 
x-ray study of the right knee and that the wound was cleaned 
and repaired without any evidence for internal derangement of 
injury.  The examiner noted that had there been an injury to 
the right knee in service that set up the future development 
of osteoarthritis of the right knee, it should have presented 
itself years earlier than it had manifested itself.  The 
examiner concluded that it was not at least as likely as not 
that the veteran's right knee osteoarthritis was secondary to 
his service-connected fracture of the right femur with leg 
length discrepancy.  The examiner noted that the veteran's 
leg length was minimal and would not result in severe right 
medial knee osteoarthritis.  X-ray studies of the right knee 
showed degenerative joint disease of the medial compartment.  

The veteran's own opinion and statements that his right knee 
disability began in service or developed secondary to his 
service-connected post-operative residuals of a fracture of 
the right femur are not competent evidence in this case.  
Although the service medical records reveal that the veteran 
was involved in a motor vehicle accident during service, and 
sustained multiple injuries, including a laceration of the 
right knee, fractured right ribs, and a comminuted fracture 
of the right femur, the competent evidence of record shows 
that this incident did not result in a chronic disability of 
the right knee.  Although a layperson is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a layperson is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. at 494.  There is no evidence of 
record indicating that the veteran has specialized medical 
training so as to be competent to render a medical opinion.

All pertinent lay and medical evidence of record in this case 
has been considered.  Nonetheless, with respect to the 
veteran's claim of service connection for a right knee 
disability, there is not an approximate balance of positive 
and negative evidence regarding this issue.  Thus, the 
benefit of the doubt may not be given to the veteran in the 
instant case.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55.  

Increased rating

Law and Regulations:  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2004).  

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5255.  Malunion of the femur 
with moderate knee or hip disability warrants a 20 percent 
evaluation.  Malunion of the femur with marked knee or hip 
disability warrants a 30 percent evaluation.  Fracture of 
surgical neck of the femur, with false joint or fracture of 
the shaft or anatomical neck of the femur with nonunion, 
without loose motion, weight bearing preserved with aid of 
brace warrants a 60 percent evaluation.  Fracture of the 
shaft or anatomical neck of the femur with nonunion, with 
loose motion, (spiral or oblique fracture) warrants an 80 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5255 
(2004).  

Diagnostic Code 5275 provides for evaluations of shortening 
of the bones of the lower extremity.  Under that provision, 
when the shortening is from 1 1/4 to 2 inches (3.2 
centimeters to 5.1 centimeters), a 10 percent rating is 
assigned.  When the shortening is from 2 to 2 1/2 inches (5.1 
centimeters to 6.4 centimeters), a 20 percent rating is 
assigned.  When the shortening is from 2 1/2 to 3 inches (6.4 
centimeters to 7.6 centimeters), a 30 percent rating is 
assigned.  When the shortening is from 3 to 31/2 inches (7.6 
centimeters to 8.9 centimeters), a 40 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5275 (2004).  

A Note following Diagnostic Code 5275 provided that ratings 
based on shortening of the leg were not to be combined with 
other ratings for fracture or faulty union in the same 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5275.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2004).  

Service connection for post-operative residuals of a fracture 
of the right femur was granted in a rating decision dated in 
January 1963 and assigned a noncompensable evaluation.  In a 
July 1969 rating decision, the RO increased the evaluation of 
the veteran's service-connected residuals of a right femur 
fracture to a 10 percent evaluation based on private 
physician reports that pain was caused by the intermedullary 
pin that was inserted at the time of the initial accident.  
Service connection for right leg length discrepancy secondary 
to the fracture of the right femur was granted in the January 
2004 rating decision and was evaluated together with the 
residual disability of the right femur fracture rated at 
10 percent.  

The veteran contends that his service-connected disability 
manifested by post-operative residuals of a fracture of the 
right femur with leg length discrepancy has increased in 
severity and warrants an increased evaluation.  

In the VA examination report dated in August 1993, the 
examiner noted the veteran's past medical history, including 
the in-service accident that resulted in a comminuted 
fracture of the right femur.  At that examination, the 
veteran was able to stand erect, to walk well without a limp, 
and to walk on his heels and toes without difficulty.  It was 
reported that the length of the right leg measured 1/2 inch 
less than that of the left leg, and that the left pelvic brim 
was approximately 1/2 inch higher than the right pelvic brim.  
There was full range of motion in the right hip without any 
evidence of significant pain.  It was reported that X-rays of 
the right hip and femur showed essentially normal joint space 
remaining with a concentric femoral head and acetabulum.  The 
examiner noted that x-ray studies provided showed a normal 
joint space remaining with a concentrical femoral head and 
acetabulum.  

In a report from Converse County Memorial Hospital dated in 
December 1996, Dr. Michael Wasser gave the opinion that the 
veteran's hip pain was probably related to his back pain, 
with some possibility of contribution from the leg length 
discrepancy.  A bone length study showed the right femur 
measured 47.7 centimeters and the left at 48.4 centimeters, 
with a history of total knee arthroplasty and right femoral 
rodding with hardware absent.  Otherwise, no other 
abnormalities were noted.  In a follow up note dated in 
January 1997, Dr. Wasser reported that the leg length 
discrepancy was most likely secondary to the previous 
fracture of the femur although there might be a contribution 
from the knee replacement.  

In the report from the VA examination conducted in February 
2004, the veteran complained of intermittent aches in the 
midportion of the right femur on some days and then on other 
days, he had no problem.  The pain was more evident on weight 
bearing.  The veteran reported that when standing or walking 
greater than two hours, he experienced pain in the area of 
the fracture.  He also complained of pain when sitting too 
long.  If he repositioned himself, the pain subsided.  The 
veteran reported that he took medications for the pain at 
night and during the day as needed.  A hot bath also relieved 
the symptoms.  An x-ray study of the femur showed that there 
were two screws transfixing a fracture of the midshaft of the 
femoral diaphysis in the anatomic positioning and noted a 
healed internally fixed femoral shaft fracture.  

The examiner noted that the veteran arrived at the 
examination with a normal gait and station and that he was 
able to move easily without hesitation.  The veteran did not 
use any assistive devices.  Examination of the right femur 
showed an 8-inch by 1/2-inch linear scar, which was nontender 
without induration or redness present on the mid anterior 
shaft.  The musculature was symmetrical of the left and right 
extremities.  There were no fasciculations and some mild 
tenderness on palpation of the mid shaft of the femur.  

The examiner noted that it was well documented in the record 
that following the veteran's fracture of the right femur, he 
was treated with an open reduction and internal fixation, and 
had an approximate 1/2-inch leg length shortening of the right 
leg as compared to the left leg.  The examiner noted that 
these findings were on two examiner's reports and also on an 
x-ray report, which showed a leg length discrepancy of 1.4 
centimeters, which was very close to the 1/2 inch clinical 
measurement.  The examiner diagnosed right femur fracture 
with leg length discrepancy.  

The veteran's service-connected disability of post-operative 
residuals of a fracture of the right femur with leg length 
discrepancy is rated as 10 percent disabling under Diagnostic 
Code 5255, associated with impairment of the femur.  
Diagnostic Code 5255.  The 10 percent evaluation represents 
malunion of the femur with slight knee or hip disability.  
The evaluation encompasses the impairment associated with the 
leg length discrepancy pursuant to Diagnostic Code 5275 for 
shortening of the bones of the lower extremity, which is 
noncompensable in that there is no competent evidence of a 
shortening of the leg to 1 1/4 to 2 inches.  38 C.F.R. § 4.71a, 
Diagnostic Code 5275.  

The competent evidence does not support an evaluation in 
excess of 10 percent for the veteran's service-connected 
post-operative residuals of a fracture of the right femur 
with leg length discrepancy.  There is no competent evidence 
to substantiate greater than slight knee or hip disability 
associated with his service-connected residuals of a fracture 
of the right femur.  Specifically, there is no medical 
evidence to demonstrate malunion of the femur with moderate 
knee or hip disability so as to warrant a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  

Moreover, the veteran's service-connected disability has been 
evaluated pursuant to 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59, but there is no competent evidence of additional 
impairment so as to warrant a greater evaluation than 
10 percent for his post-operative residuals of a fracture of 
the right femur with leg length discrepancy.  

Under the facts of this case, there is no question as to 
which of two evaluations are appropriate for the veteran's 
service-connected disability.  38 C.F.R. § 4.7.  There is not 
an approximate balance of positive and negative evidence 
regarding the issue of entitlement to an evaluation in excess 
of 10 percent for post-operative residuals of a fracture of 
the right femur with leg length discrepancy.  Thus, VA may 
not give the benefit of the doubt to the veteran.  38 
U.S.C.A. § 5107(b).  Therefore, his claim of entitlement to 
an evaluation greater than 10 percent for his service-
connected disability is denied.  





ORDER

Service connection for osteoarthritis of the left knee, 
status post total knee replacement is denied.  

Service connection for a back disability is denied.  

Service connection for a right hip disability is denied.  

Service connection for a left hip disability is denied.  

Service connection for degenerative changes and 
osteochondromalacia, right knee is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for post-operative residuals, fracture of the right femur 
with leg length discrepancy is denied.  



                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


